 

Exhibit 10.4

DIADEXUS, INC.

2012 EQUITY INCENTIVE AWARD PLAN

ARTICLE 1

PURPOSE

The purpose of the diaDexus, Inc. 2012 Equity Incentive Award Plan (as it may be
amended or restated from time to time, the “Plan”) is to promote the success and
enhance the value of diaDexus, Inc. (the “Company”) by linking the individual
interests of the members of the Board, Employees, and Consultants to those of
Company stockholders and by providing such individuals with an incentive for
outstanding performance to generate superior returns to Company
stockholders.  The Plan is further intended to provide flexibility to the
Company in its ability to motivate, attract, and retain the services of members
of the Board, Employees, and Consultants upon whose judgment, interest, and
special effort the successful conduct of the Company’s operation is largely
dependent.

ARTICLE 2

DEFINITIONS AND CONSTRUCTION

Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise.  The singular
pronoun shall include the plural where the context so indicates.

2.1 “Administrator” shall mean the entity that conducts the general
administration of the Plan as provided in Article 13.  With reference to the
duties of the Committee under the Plan which have been delegated to one or more
persons pursuant to Section 13.6, or as to which the Board has assumed, the term
“Administrator” shall refer to such person(s) unless the Committee or the Board
has revoked such delegation or the Board has terminated the assumption of such
duties.

2.2 “Affiliate” shall mean any Subsidiary.

2.3 “Applicable Accounting Standards” shall mean Generally Accepted Accounting
Principles in the United States, International Financial Reporting Standards or
such other accounting principles or standards as may apply to the Company’s
financial statements under United States federal securities laws from time to
time.

2.4 “Award” shall mean an Option, a Restricted Stock award, a Restricted Stock
Unit award, a Performance Award, a Dividend Equivalents award, a Deferred Stock
award, a Deferred Stock Unit award, a Stock Payment award or a Stock
Appreciation Right, which may be awarded or granted under the Plan
(collectively, “Awards”).

2.5 “Award Agreement” shall mean any written notice, agreement, terms and
conditions, contract or other instrument or document evidencing an Award,
including through electronic medium, which shall contain such terms and
conditions with respect to an Award as the Administrator shall determine
consistent with the Plan.

2.6 “Award Limit” shall mean with respect to Awards that shall be payable in
Shares or in cash, as the case may be, the respective limit set forth in Section
3.3.

2.7 “Board” shall mean the Board of Directors of the Company.

2.8 “Change in Control” shall mean and includes each of the following:

(a) A transaction or series of transactions (other than an offering of Common
Stock to the general public through a registration statement filed with the
Securities and Exchange Commission) whereby any “person” or related “group” of
“persons” (as such terms are used in Sections 13(d) and 14(d)(2) of the Exchange
Act) (other than the Company, any of its subsidiaries, an employee benefit plan
maintained by the Company or any of its subsidiaries or a “person” that, prior
to such transaction, directly or indirectly controls, is controlled by, or is
under common control with, the Company) directly or indirectly acquires
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of securities of the Company possessing more than 50% of the total combined
voting power of the Company’s securities outstanding immediately after such
acquisition; or

(b) During any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new Director(s)
(other than a Director designated by a person who shall have entered into an
agreement with the Company to effect a transaction described in Section 2.8(a)
or Section 2.8(c)) whose election by the Board or nomination for election

1.

--------------------------------------------------------------------------------

 

by the Company’s stockholders was approved by a vote of at least two-thirds of
the Directors then still in office who either were Directors at the beginning of
the two-year period or whose election or nomination for election was previously
so approved, cease for any reason to constitute a majority thereof; or

(c) The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:

(i) Which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and

(ii) After which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
Section 2.8(c)(ii) as beneficially owning 50% or more of combined voting power
of the Successor Entity solely as a result of the voting power held in the
Company prior to the consummation of the transaction; or

(d) The Company’s stockholders approve a liquidation or dissolution of the
Company.

In addition, if a Change in Control constitutes a payment event or a toggle
event with respect to any Award which provides for the deferral of compensation
and is subject to Section 409A of the Code, the transaction or event described
in subsection (a), (b), (c) or (d) with respect to such Award must also
constitute a “change in control event,” as defined in Treasury Regulation
§1.409A-3(i)(5) to the extent required by Section 409A.

The Committee shall have full and final authority, which shall be exercised in
its discretion, to determine conclusively whether a Change in Control of the
Company has occurred pursuant to the above definition, and the date of the
occurrence of such Change in Control and any incidental matters relating
thereto.

2.9 “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, together with the regulations and official guidance promulgated
thereunder.

2.10 “Committee” shall mean the Compensation Committee of the Board, or another
committee or subcommittee of the Board, appointed as provided in Section 13.1.

2.11 “Common Stock” shall mean the common stock of the Company.

2.12 “Company” shall have the meaning set forth in Article 1.

2.13 “Consultant” shall mean any consultant or adviser engaged to provide
services to the Company or any Affiliate that qualifies as a consultant under
the applicable rules of the Securities and Exchange Commission for registration
of shares on a Form S-8 Registration Statement.

2.14 “Covered Employee” shall mean any Employee who is, or could be, a “covered
employee” within the meaning of Section 162(m) of the Code.

2.15 “Deferred Stock” shall mean a right to receive Shares awarded under Section
10.4.

2.16 “Deferred Stock Unit” shall mean a right to receive Shares awarded under
Section 10.5.

2.17 “Director” shall mean a member of the Board, as constituted from time to
time.

2.18 “Dividend Equivalent” shall mean a right to receive the equivalent value
(in cash or Shares) of dividends paid on Shares, awarded under Section 10.2.

2.19 “DRO” shall mean a domestic relations order as defined by the Code or Title
I of the Employee Retirement Income Security Act of 1974, as amended from time
to time, or the rules thereunder.

2.

--------------------------------------------------------------------------------

 

2.20 “Effective Date” shall mean the date the Plan is approved by the Board,
subject to approval of the Plan by the Company’s stockholders.

2.21 “Eligible Individual” shall mean any person who is an Employee, a
Consultant or a Non-Employee Director, as determined by the Committee.

2.22 “Employee” shall mean any officer or other employee (as determined in
accordance with Section 3401(c) of the Code and the Treasury Regulations
thereunder) of the Company or of any Affiliate.

2.23 “Equity Restructuring” shall mean a nonreciprocal transaction between the
Company and its stockholders, such as a stock dividend, stock split, spin-off,
rights offering or recapitalization through a large, nonrecurring cash dividend,
that affects the number or kind of shares of Common Stock (or other securities
of the Company) or the share price of Common Stock (or other securities) and
causes a change in the per share value of the Common Stock underlying
outstanding Awards.

2.24 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

2.25 “Fair Market Value” shall mean, as of any given date, the value of a Share
determined as follows:

(a) If the Common Stock is listed on any (i) established securities exchange
(such as the New York Stock Exchange, the NASDAQ Global Market and the NASDAQ
Global Select Market), (ii) national market system or (iii) automated quotation
system on which the Shares are listed, quoted or traded, its Fair Market Value
shall be the closing sales price for a share of Common Stock as quoted on such
exchange or system for such date or, if there is no closing sales price for a
share of Common Stock on the date in question, the closing sales price for a
share of Common Stock on the last preceding date for which such quotation
exists, as reported in The Wall Street Journal or such other source as the
Administrator deems reliable;

(b) If the Common Stock is not listed on an established securities exchange,
national market system or automated quotation system, but the Common Stock is
regularly quoted by a recognized securities dealer, its Fair Market Value shall
be the mean of the high bid and low asked prices for such date or, if there are
no high bid and low asked prices for a share of Common Stock on such date, the
high bid and low asked prices for a share of Common Stock on the last preceding
date for which such information exists, as reported in The Wall Street Journal
or such other source as the Administrator deems reliable; or

(c) If the Common Stock is neither listed on an established securities exchange,
national market system or automated quotation system nor regularly quoted by a
recognized securities dealer, its Fair Market Value shall be established by the
Administrator in good faith.

2.26 “Greater Than 10% Stockholder” shall mean an individual then owning (within
the meaning of Section 424(d) of the Code) more than 10% of the total combined
voting power of all classes of stock of the Company or any subsidiary
corporation (as defined in Section 424(f) of the Code) or parent corporation
thereof (as defined in Section 424(e) of the Code).

2.27 “Holder” shall mean a person who has been granted an Award.

2.28 “Incentive Stock Option” shall mean an Option that is intended to qualify
as an incentive stock option and conforms to the applicable provisions of
Section 422 of the Code.

2.29 “Non-Employee Director” shall mean a Director of the Company who is not an
Employee.

2.30 “Non-Employee Director Equity Compensation Policy” shall have the meaning
set forth in Section 4.6.

2.31 “Non-Qualified Stock Option” shall mean an Option that is not an Incentive
Stock Option.

2.32 “Option” shall mean a right to purchase Shares at a specified exercise
price, granted under Article 6.  An Option shall be either a Non-Qualified Stock
Option or an Incentive Stock Option; provided, however, that Options granted to
Non-Employee Directors and Consultants shall only be Non-Qualified Stock
Options.

2.33 “Option Term” shall have the meaning set forth in Section 6.4.

2.34 “Parent” shall mean any entity (other than the Company), whether domestic
or foreign, in an unbroken chain of entities ending with the Company if each of
the entities other than the Company beneficially owns, at the time of the
determination, securities or interests representing at least fifty percent (50%)
of the total combined voting power of all classes of securities or interests in
one of the other entities in such chain.

3.

--------------------------------------------------------------------------------

 

2.35 “Performance Award” shall mean a cash bonus award, stock bonus award,
performance award or incentive award that is paid in cash, Shares or a
combination of both, awarded under Section 10.1.

2.36 “Performance-Based Compensation” shall mean any compensation that is
intended to qualify as “performance-based compensation” as described in Section
162(m)(4)(C) of the Code.

2.37 “Performance Criteria” shall mean the criteria (and adjustments) that the
Committee selects for an Award for purposes of establishing the Performance Goal
or Performance Goals for a Performance Period, determined as follows:

(a) The Performance Criteria that shall be used to establish Performance Goals
are limited to the following: (i) net earnings (either before or after one or
more of the following: (A) interest, (B) taxes, (C) depreciation and (D)
amortization); (ii) gross or net sales or revenue; (iii) net income (either
before or after taxes); (iv) adjusted net income; (v) operating earnings or
profit; (vi) cash flow (including, but not limited to, operating cash flow and
free cash flow); (vii) return on assets; (viii) return on capital; (ix) return
on stockholders’ equity; (x) total stockholder return; (xi) return on sales;
(xii) gross or net profit or operating margin; (xiii) costs; (xiv) funds from
operations; (xv) expenses; (xvi) working capital; (xvii) earnings per share;
(xviii) adjusted earnings per share; (xix) price per share of Common Stock; (xx)
regulatory body approval for commercialization of a product; (xxi)
implementation or completion of critical projects; (xxii) market share; and
(xxiii) economic value, any of which may be measured either in absolute terms or
as compared to any incremental increase or decrease or as compared to results of
a peer group or to market performance indicators or indices.

(b) The Administrator may, in its sole discretion, provide that one or more
objectively determinable adjustments shall be made to one or more of the
Performance Goals.  Such adjustments may include one or more of the following:
(i) items related to a change in accounting principle; (ii) items relating to
financing activities; (iii) expenses for restructuring or productivity
initiatives; (iv) other non-operating items; (v) items related to acquisitions;
(vi) items attributable to the business operations of any entity acquired by the
Company during the Performance Period; (vii) items related to the disposal of a
business or segment of a business; (viii) items related to discontinued
operations that do not qualify as a segment of a business under Applicable
Accounting Standards; (ix) items attributable to any stock dividend, stock
split, combination or exchange of stock occurring during the Performance Period;
(x) any other items of significant income or expense which are determined to be
appropriate adjustments; (xi) items relating to unusual or extraordinary
corporate transactions, events or developments, (xii) items related to
amortization of acquired intangible assets; (xiii) items that are outside the
scope of the Company’s core, on-going business activities; (xiv) items related
to acquired in-process research and development; (xv) items relating to changes
in tax laws; (xvi) items relating to major licensing or partnership
arrangements; (xvii) items relating to asset impairment charges; (xviii) items
relating to gains or losses for litigation, arbitration and contractual
settlements; or (xix) items relating to any other unusual or nonrecurring events
or changes in applicable laws, accounting principles or business
conditions.  For all Awards intended to qualify as Performance-Based
Compensation, such determinations shall be made within the time prescribed by,
and otherwise in compliance with, Section 162(m) of the Code.

2.38 “Performance Goals” shall mean, for a Performance Period, one or more goals
established in writing by the Administrator for the Performance Period based
upon one or more Performance Criteria.  Depending on the Performance Criteria
used to establish such Performance Goals, the Performance Goals may be expressed
in terms of overall Company performance or the performance of a division,
business unit or an individual.  The achievement of each Performance Goal shall
be determined, to the extent applicable, with reference to Applicable Accounting
Standards.

2.39 “Performance Period” shall mean one or more periods of time, which may be
of varying and overlapping durations, as the Administrator may select, over
which the attainment of one or more Performance Goals will be measured for the
purpose of determining a Holder’s right to, and the payment of, an Award.

2.40 “Performance Stock Unit” shall mean a Performance Award awarded under
Section 10.1 which is denominated in units of value including dollar value of
shares of Common Stock.

2.41 “Permitted Transferee” shall mean, with respect to a Holder, any “family
member” of the Holder, as defined under the instructions to use the Form S-8
Registration Statement under the Securities Act, after taking into account any
state, federal, local or foreign tax and securities laws applicable to
transferable Awards.

2.42 “Plan” shall have the meaning set forth in Article 1.

2.43 “Prior Plans” shall mean the VaxGen, Inc. Amended and Restated 1996 Stock
Option Plan, the VaxGen, Inc. Amended and Restated 1998 Director Stock Option
Plan and the non-plan option agreements entered into with each of Myron Levine,
Michael Richey, Jean-Frédéric Viret and Brian Ward.

4.

--------------------------------------------------------------------------------

 

2.44 “Program” shall mean any program adopted by the Administrator pursuant to
the Plan containing the terms and conditions intended to govern a specified type
of Award granted under the Plan and pursuant to which such type of Award may be
granted under the Plan.

2.45 “Restricted Stock” shall mean Common Stock awarded under Article 8 that is
subject to certain restrictions and may be subject to risk of forfeiture or
repurchase.

2.46 “Restricted Stock Units” shall mean the right to receive Shares awarded
under Article 9.

2.47 “Securities Act” shall mean the Securities Act of 1933, as amended.

2.48 “Shares” shall mean shares of Common Stock.

2.49 “Stock Appreciation Right” shall mean a stock appreciation right granted
under Article 11.

2.50 “Stock Appreciation Right Term” shall have the meaning set forth in
Section 11.4.

2.51 “Stock Payment” shall mean (a) a payment in the form of Shares, or (b) an
option or other right to purchase Shares, as part of a bonus, deferred
compensation or other arrangement, awarded under Section 10.3.

2.52 “Subsidiary” shall mean any entity (other than the Company), whether
domestic or foreign, in an unbroken chain of entities beginning with the Company
if each of the entities other than the last entity in the unbroken chain
beneficially owns, at the time of the determination, securities or interests
representing at least fifty percent (50%) of the total combined voting power of
all classes of securities or interests in one of the other entities in such
chain.

2.53 “Substitute Award” shall mean an Award granted under the Plan upon the
assumption of, or in substitution for, outstanding equity awards previously
granted by a company or other entity in connection with a corporate transaction,
such as a merger, combination, consolidation or acquisition of property or
stock; provided, however, that in no event shall the term “Substitute Award” be
construed to refer to an award made in connection with the cancellation and
repricing of an Option or Stock Appreciation Right.

2.54 “Termination of Service” shall mean:

(a) As to a Consultant, the time when the engagement of a Holder as a Consultant
to the Company or an Affiliate is terminated for any reason, with or without
cause, including, without limitation, by resignation, discharge, death or
retirement, but excluding terminations where the Consultant simultaneously
commences or remains in employment or service with the Company or any Affiliate.

(b) As to a Non-Employee Director, the time when a Holder who is a Non-Employee
Director ceases to be a Director for any reason, including, without limitation,
a termination by resignation, failure to be elected, death or retirement, but
excluding terminations where the Holder simultaneously commences or remains in
employment or service with the Company or any Affiliate.

(c) As to an Employee, the time when the employee-employer relationship between
a Holder and the Company or any Affiliate is terminated for any reason,
including, without limitation, a termination by resignation, discharge, death,
disability or retirement; but excluding terminations where the Holder
simultaneously commences or remains in employment or service with the Company or
any Affiliate.

The Administrator, in its sole discretion, shall determine the effect of all
matters and questions relating to Terminations of Service, including, without
limitation, the question of whether a Termination of Service resulted from a
discharge for cause and all questions of whether particular leaves of absence
constitute a Termination of Service; provided, however, that, with respect to
Incentive Stock Options, unless the Administrator otherwise provides in the
terms of the Program, the Award Agreement or otherwise, a leave of absence,
change in status from an employee to an independent contractor or other change
in the employee-employer relationship shall constitute a Termination of Service
only if, and to the extent that, such leave of absence, change in status or
other change interrupts employment for the purposes of Section 422(a)(2) of the
Code and the then applicable regulations and revenue rulings under said
Section.  For purposes of the Plan, a Holder’s employee-employer relationship or
consultancy relations shall be deemed to be terminated in the event that the
Affiliate employing or contracting with such Holder ceases to remain an
Affiliate following any merger, sale of stock or other corporate transaction or
event (including, without limitation, a spin-off).

5.

--------------------------------------------------------------------------------

 

ARTICLE 3

SHARES SUBJECT TO THE PLAN

3.1 Number of Shares.

(a) Subject to Section 14.2 and Section 3.1(b) the aggregate number of Shares
which may be issued or transferred pursuant to Awards under the Plan is
19,004,396 Shares; provided, however, no more than 15,004,396 Shares may be
issued upon the exercise of Incentive Stock Options.

(b) If any Shares subject to an Award are forfeited or expire or such Award is
settled for cash (in whole or in part), the Shares subject to such Award shall,
to the extent of such forfeiture, expiration or cash settlement, again be
available for future grants of Awards under the Plan.  Notwithstanding anything
to the contrary contained herein, the following Shares shall not be added to the
Shares authorized for grant under Section 3.1(a) and will not be available for
future grants of Awards: (i) Shares tendered by a Holder or withheld by the
Company in payment of the exercise price of an Option; (ii) Shares tendered by
the Holder or withheld by the Company to satisfy any tax withholding obligation
with respect to an Award; (iii) Shares subject to a Stock Appreciation Right
that are not issued in connection with the stock settlement of the Stock
Appreciation Right on exercise thereof; and (iv) Shares purchased on the open
market with the cash proceeds from the exercise of Options.  Any Shares
repurchased by the Company under Section 8.4 at the same price paid by the
Holder or a lower price so that such Shares are returned to the Company will
again be available for Awards.  The payment of Dividend Equivalents in cash in
conjunction with any outstanding Awards shall not be counted against the shares
available for issuance under the Plan.

(c) Substitute Awards shall not reduce the Shares authorized for grant under the
Plan.  Additionally, in the event that a company acquired by the Company or any
Affiliate or with which the Company or any Affiliate combines has shares
available under a pre-existing plan approved by stockholders and not adopted in
contemplation of such acquisition or combination, the shares available for grant
pursuant to the terms of such pre-existing plan (as adjusted, to the extent
appropriate, using the exchange ratio or other adjustment or valuation ratio or
formula used in such acquisition or combination to determine the consideration
payable to the holders of common stock of the entities party to such acquisition
or combination) may be used for Awards under the Plan and shall not reduce the
Shares authorized for grant under the Plan; provided that Awards using such
available shares shall not be made after the date awards or grants could have
been made under the terms of the pre-existing plan, absent the acquisition or
combination, and shall only be made to individuals who were not employed by or
providing services to the Company or its Affiliates immediately prior to such
acquisition or combination.

3.2 Stock Distributed.  Any Shares distributed pursuant to an Award may consist,
in whole or in part, of authorized and unissued Common Stock, treasury Common
Stock or Common Stock purchased on the open market.

3.3 Limitation on Number of Shares Subject to Awards.  Notwithstanding any
provision in the Plan to the contrary, and subject to Section 14.2, the maximum
aggregate number of Shares with respect to one or more Awards that may be
granted to any one person during any calendar year as Performance-Based
Compensation shall be 2,000,000 and the maximum aggregate amount of cash that
may be paid in cash to any one person during any calendar year as
Performance-Based Compensation with respect to one or more Awards payable in
cash shall be $3,000,000; provided, however, that the foregoing limitation shall
not apply to any Award, or any portion of an Award, which is not to be treated
as Performance-Based Compensation. For the avoidance of doubt, (i) the
Compensation Committee may grant Awards in excess of the foregoing limitations,
but the portion of any Award granted in excess of such limitations shall not be
treated as Performance-Based Compensation, and (ii) unless otherwise specified
by the Compensation Committee, the portion of any Award that could otherwise
qualify as Performance-Based Compensation (without regard to such limits) will
be treated as being subject to such limits (up to the applicable limit) in the
order granted, and the portion of any Award granted in excess of such limit
shall be treated as not being Performance-Based Compensation.  To the extent
required by Section 162(m) of the Code, Shares subject to Awards which are
canceled shall continue to be counted against the Award Limit.

ARTICLE 4

GRANTING OF AWARDS

4.1 Participation.  The Administrator may, from time to time, select from among
all Eligible Individuals, those to whom an Award shall be granted and shall
determine the nature and amount of each Award, which shall not be inconsistent
with the requirements of the Plan.  Except as provided in Section 4.6 regarding
the grant of Awards pursuant to the Non-Employee Director Equity Compensation
Policy, no Eligible Individual shall have any right to be granted an Award
pursuant to the Plan.

4.2 Award Agreement.  Each Award shall be evidenced by an Award Agreement that
sets forth the terms, conditions and limitations for such Award, which may
include the term of the Award, the provisions applicable in the event of the
Holder’s Termination of Service, and the Company’s authority to unilaterally or
bilaterally amend, modify, suspend, cancel or rescind an

6.

--------------------------------------------------------------------------------

 

Award.  Award Agreements evidencing Awards intended to qualify as
Performance-Based Compensation shall contain such terms and conditions as may be
necessary to meet the applicable provisions of Section 162(m) of the
Code.  Award Agreements evidencing Incentive Stock Options shall contain such
terms and conditions as may be necessary to meet the applicable provisions of
Section 422 of the Code.

4.3 Limitations Applicable to Section 16 Persons.  Notwithstanding any other
provision of the Plan, the Plan, and any Award granted or awarded to any
individual who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including Rule 16b-3 of the Exchange Act
and any amendments thereto) that are requirements for the application of such
exemptive rule.  To the extent permitted by applicable law, the Plan and Awards
granted or awarded hereunder shall be deemed amended to the extent necessary to
conform to such applicable exemptive rule.

4.4 At-Will Employment; Voluntary Participation.  Nothing in the Plan or in any
Program or Award Agreement hereunder shall confer upon any Holder any right to
continue in the employ of, or as a Director or Consultant for, the Company or
any Affiliate, or shall interfere with or restrict in any way the rights of the
Company and any Affiliate, which rights are hereby expressly reserved, to
discharge any Holder at any time for any reason whatsoever, with or without
cause, and with or without notice, or to terminate or change all other terms and
conditions of employment or engagement, except to the extent expressly provided
otherwise in a written agreement between the Holder and the Company or any
Affiliate.  Participation by each Holder in the Plan shall be voluntary and
nothing in the Plan shall be construed as mandating that any Eligible Individual
shall participate in the Plan.

4.5 Foreign Holders.  Notwithstanding any provision of the Plan to the contrary,
in order to comply with the laws in countries other than the United States in
which the Company and its Affiliates operate or have Employees, Non-Employee
Directors or Consultants, or in order to comply with the requirements of any
foreign securities exchange, the Administrator, in its sole discretion, shall
have the power and authority to: (a) determine which Affiliates shall be covered
by the Plan; (b) determine which Eligible Individuals outside the United States
are eligible to participate in the Plan; (c) modify the terms and conditions of
any Award granted to Eligible Individuals outside the United States to comply
with applicable foreign laws or listing requirements of any such foreign
securities exchange; (d) establish subplans and modify exercise procedures and
other terms and procedures, to the extent such actions may be necessary or
advisable (any such subplans and/or modifications shall be attached to the Plan
as appendices); provided, however, that no such subplans and/or modifications
shall increase the share limitations contained in Sections 3.1 and 3.3; and (e)
take any action, before or after an Award is made, that it deems advisable to
obtain approval or comply with any necessary local governmental regulatory
exemptions or approvals or listing requirements of any such foreign securities
exchange.  Notwithstanding the foregoing, the Administrator may not take any
actions hereunder, and no Awards shall be granted, that would violate the Code,
the Exchange Act, the Securities Act, any other securities law or governing
statute, the rules of the securities exchange or automated quotation system on
which the Shares are listed, quoted or traded or any other applicable law.  For
purposes of the Plan, all references to foreign laws, rules, regulations or
taxes shall be references to the laws, rules, regulations and taxes of any
applicable jurisdiction other than the United States or a political subdivision
thereof.

4.6 Non-Employee Director Awards.  The Administrator may, in its discretion,
provide that Awards granted to Non-Employee Directors shall be granted pursuant
to a written non-discretionary formula established by the Administrator (the
“Non-Employee Director Equity Compensation Policy”), subject to the limitations
of the Plan.  The Non-Employee Director Equity Compensation Policy shall set
forth the type of Award(s) to be granted to Non-Employee Directors, the number
of Shares to be subject to Non-Employee Director Awards, the conditions on which
such Awards shall be granted, become exercisable and/or payable and expire, and
such other terms and conditions as the Administrator shall determine in its
discretion.  The Non-Employee Director Equity Compensation Policy may be
modified by the Administrator from time to time in its discretion.

4.7 Stand-Alone and Tandem Awards.  Awards granted pursuant to the Plan may, in
the sole discretion of the Administrator, be granted either alone, in addition
to, or in tandem with, any other Award granted pursuant to the Plan.  Awards
granted in addition to or in tandem with other Awards may be granted either at
the same time as or at a different time from the grant of such other Awards.

ARTICLE 5

PROVISIONS APPLICABLE TO AWARDS INTENDED TO QUALIFY AS

PERFORMANCE-BASED COMPENSATION.

5.1 Purpose.  The Committee, in its sole discretion, may determine at the time
an Award is granted or at any time thereafter whether such Award is intended to
qualify as Performance-Based Compensation.  If the Committee, in its sole
discretion, decides to grant such an Award to an Eligible Individual that is
intended to qualify as Performance-Based Compensation, then the provisions of
this Article 5 shall control over any contrary provision contained in the
Plan.  The Administrator may in its sole discretion grant Awards to other
Eligible Individuals that are based on Performance Criteria or Performance Goals
but that do not satisfy the

7.

--------------------------------------------------------------------------------

 

requirements of this Article 5 and that are not intended to qualify as
Performance-Based Compensation.  Unless otherwise specified by the Administrator
at the time of grant, the Performance Criteria with respect to an Award intended
to be Performance-Based Compensation payable to a Covered Employee shall be
determined on the basis of Applicable Accounting Standards.

5.2 Applicability.  The grant of an Award to an Eligible Individual for a
particular Performance Period shall not require the grant of an Award to such
Individual in any subsequent Performance Period and the grant of an Award to any
one Eligible Individual shall not require the grant of an Award to any other
Eligible Individual in such period or in any other period.

5.3 Types of Awards.  Notwithstanding anything in the Plan to the contrary, the
Committee may grant any Award to an Eligible Individual intended to qualify as
Performance-Based Compensation, including, without limitation, Restricted Stock
the restrictions with respect to which lapse upon the attainment of specified
Performance Goals, Restricted Stock Units that vest and become payable upon the
attainment of specified Performance Goals and any Performance Awards described
in Article 10 that vest or become exercisable or payable upon the attainment of
one or more specified Performance Goals.

5.4 Procedures with Respect to Performance-Based Awards.  To the extent
necessary to comply with the requirements of Section 162(m)(4)(C) of the Code,
with respect to any Award granted to one or more Eligible Individuals which is
intended to qualify as Performance-Based Compensation, no later than 90 days
following the commencement of any Performance Period or any designated fiscal
period or period of service (or such earlier time as may be required under
Section 162(m) of the Code), the Committee shall, in writing, (a) designate one
or more Eligible Individuals, (b) select the Performance Criteria applicable to
the Performance Period, (c) establish the Performance Goals, and amounts of such
Awards, as applicable, which may be earned for such Performance Period based on
the Performance Criteria, and (d) specify the relationship between Performance
Criteria and the Performance Goals and the amounts of such Awards, as
applicable, to be earned by each Covered Employee for such Performance
Period.  Following the completion of each Performance Period, the Committee
shall certify in writing whether and the extent to which the applicable
Performance Goals have been achieved for such Performance Period.  In
determining the amount earned under such Awards, the Committee shall have the
right to reduce or eliminate (but not to increase) the amount payable at a given
level of performance to take into account additional factors that the Committee
may deem relevant, including the assessment of individual or corporate
performance for the Performance Period.

5.5 Payment of Performance-Based Awards.  Unless otherwise provided in the
applicable Program or Award Agreement or pursuant to Section 14.2 and only to
the extent otherwise permitted by Section 162(m)(4)(C) of the Code, as to an
Award that is intended to qualify as Performance-Based Compensation, the Holder
must be employed by the Company or an Affiliate throughout the Performance
Period.  Unless otherwise provided in the applicable Performance Goals, Program
or Award Agreement, a Holder shall be eligible to receive payment pursuant to
such Awards for a Performance Period only if and to the extent the Performance
Goals for such period are achieved.

5.6 Additional Limitations.  Notwithstanding any other provision of the Plan and
except as otherwise determined by the Administrator, any Award which is granted
to an Eligible Individual and is intended to qualify as Performance-Based
Compensation shall be subject to any additional limitations set forth in Section
162(m) of the Code or any regulations or rulings issued thereunder that are
requirements for qualification as Performance-Based Compensation, and the Plan,
the Program and the Award Agreement shall be deemed amended to the extent
necessary to conform to such requirements.

ARTICLE 6

GRANTING OF OPTIONS

6.1 Granting of Options to Eligible Individuals.  The Administrator is
authorized to grant Options to Eligible Individuals from time to time, in its
sole discretion, on such terms and conditions as it may determine which shall
not be inconsistent with the Plan.

6.2 Qualification of Incentive Stock Options.  No Incentive Stock Option shall
be granted to any person who is not an Employee of the Company or any subsidiary
corporation (as defined in Section 424(f) of the Code) of the Company.  No
person who qualifies as a Greater Than 10% Stockholder may be granted an
Incentive Stock Option unless such Incentive Stock Option conforms to the
applicable provisions of Section 422 of the Code.  Any Incentive Stock Option
granted under the Plan may be modified by the Administrator, with the consent of
the Holder, to disqualify such Option from treatment as an “incentive stock
option” under Section 422 of the Code.  To the extent that the aggregate Fair
Market Value of stock with respect to which “incentive stock options” (within
the meaning of Section 422 of the Code, but without regard to Section 422(d) of
the Code) are exercisable for the first time by a Holder during any calendar
year under the Plan, and all other plans of the Company and any subsidiary or
parent corporation thereof (each as defined in Section 424(f) and (e) of the
Code, respectively), exceeds $100,000, the Options shall be treated as
Non-Qualified Stock Options to the extent required by Section 422 of the
Code.  The rule set forth in the preceding sentence shall be applied by

8.

--------------------------------------------------------------------------------

 

taking Options and other “incentive stock options” into account in the order in
which they were granted and the Fair Market Value of stock shall be determined
as of the time the respective options were granted.

6.3 Option Exercise Price.  Except as provided in Article 14, the exercise price
per Share subject to each Option shall be set by the Administrator, but shall
not be less than 100% of the Fair Market Value of a Share on the date the Option
is granted (or, as to Incentive Stock Options, on the date the Option is
modified, extended or renewed for purposes of Section 424(h) of the Code).  In
addition, in the case of Incentive Stock Options granted to a Greater Than 10%
Stockholder, such price shall not be less than 110% of the Fair Market Value of
a Share on the date the Option is granted (or the date the Option is modified,
extended or renewed for purposes of Section 424(h) of the Code).

6.4 Option Term.  The term of each Option (the “Option Term”) shall be set by
the Administrator in its sole discretion; provided, however, that the Option
Term shall not be more than ten (10) years from the date the Option is granted,
or five (5) years from the date an Incentive Stock Option is granted to a
Greater Than 10% Stockholder.  The Administrator shall determine the time
period, including the time period following a Termination of Service, during
which the Holder has the right to exercise the vested Options, which time period
may not extend beyond the last day of the Option Term.  Except as limited by the
requirements of Section 409A or Section 422 of the Code and regulations and
rulings thereunder, the Administrator may extend the Option Term of any
outstanding Option, may extend the time period during which vested Options may
be exercised following any Termination of Service of the Holder, and may amend
any other term or condition of such Option relating to such a Termination of
Service.

6.5 Option Vesting.

(a) The period during which the right to exercise, in whole or in part, an
Option vests in the Holder shall be set by the Administrator and the
Administrator may determine that an Option may not be exercised in whole or in
part for a specified period after it is granted.  Such vesting may be based on
service with the Company or any Affiliate, any of the Performance Criteria, or
any other criteria selected by the Administrator.

(b) No portion of an Option which is unexercisable at a Holder’s Termination of
Service shall thereafter become exercisable, except as may be otherwise provided
by the Administrator either in the Program, the Award Agreement or by action of
the Administrator following the grant of the Option.

6.6 Substitute Awards.  Notwithstanding the foregoing provisions of this Article
6 to the contrary, in the case of an Option that is a Substitute Award, the
price per share of the shares subject to such Option may be less than the Fair
Market Value per share on the date of grant; provided that the excess of: (a)
the aggregate Fair Market Value (as of the date such Substitute Award is
granted) of the shares subject to the Substitute Award, over (b) the aggregate
exercise price thereof does not exceed the excess of: (x) the aggregate fair
market value (as of the time immediately preceding the transaction giving rise
to the Substitute Award, such fair market value to be determined by the
Administrator) of the shares of the predecessor entity that were subject to the
grant assumed or substituted for by the Company, over (y) the aggregate exercise
price of such shares.

6.7 Substitution of Stock Appreciation Rights.  The Administrator may provide in
the applicable Program or the Award Agreement evidencing the grant of an Option
that the Administrator, in its sole discretion, shall have the right to
substitute a Stock Appreciation Right for such Option at any time prior to or
upon exercise of such Option; provided that such Stock Appreciation Right shall
be exercisable with respect to the same number of Shares for which such
substituted Option would have been exercisable, and shall also have the same
exercise price, vesting schedule and remaining Option Term as the substituted
Option.

ARTICLE 7

EXERCISE OF OPTIONS

7.1 Partial Exercise.  An exercisable Option may be exercised in whole or in
part.  However, an Option shall not be exercisable with respect to fractional
shares and the Administrator may require that, by the terms of the Option, a
partial exercise must be with respect to a minimum number of shares.

7.2 Manner of Exercise.  All or a portion of an exercisable Option shall be
deemed exercised upon delivery of all of the following to the Secretary of the
Company, or such other person or entity designated by the Administrator, or his,
her or its office, as applicable:

(a) A written or electronic notice complying with the applicable rules
established by the Administrator stating that the Option, or a portion thereof,
is exercised.  The notice shall be signed by the Holder or other person then
entitled to exercise the Option or such portion of the Option;

9.

--------------------------------------------------------------------------------

 

(b) Such representations and documents as the Administrator, in its sole
discretion, deems necessary or advisable to effect compliance with all
applicable provisions of the Securities Act and any other federal, state or
foreign securities laws or regulations, the rules of any securities exchange or
automated quotation system on which the Shares are listed, quoted or traded or
any other applicable law.  The Administrator may, in its sole discretion, also
take whatever additional actions it deems appropriate to effect such compliance
including, without limitation, placing legends on share certificates and issuing
stop-transfer notices to agents and registrars;

(c) In the event that the Option shall be exercised pursuant to Section 12.3 by
any person or persons other than the Holder, appropriate proof of the right of
such person or persons to exercise the Option, as determined in the sole
discretion of the Administrator; and

(d) Full payment of the exercise price and applicable withholding taxes to the
stock administrator of the Company for the shares with respect to which the
Option, or portion thereof, is exercised, in a manner permitted by Section 12.1
and 12.2.

7.3 Notification Regarding Disposition.  The Holder shall give the Company
prompt written or electronic notice of any disposition of shares of Common Stock
acquired by exercise of an Incentive Stock Option which occurs within (a) two
years from the date of granting (including the date the Option is modified,
extended or renewed for purposes of Section 424(h) of the Code) such Option to
such Holder, or (b) one year after the transfer of such shares to such Holder.

ARTICLE 8

AWARD OF RESTRICTED STOCK

8.1 Award of Restricted Stock.

(a) The Administrator is authorized to grant Restricted Stock to Eligible
Individuals, and shall determine the terms and conditions, including the
restrictions applicable to each award of Restricted Stock, which terms and
conditions shall not be inconsistent with the Plan, and may impose such
conditions on the issuance of such Restricted Stock as it deems appropriate.

(b) The Administrator shall establish the purchase price, if any, and form of
payment for Restricted Stock; provided, however, that if a purchase price is
charged, such purchase price shall be no less than the par value, if any, of the
Shares to be purchased, unless otherwise permitted by applicable law.  In all
cases, legal consideration shall be required for each issuance of Restricted
Stock.

8.2 Rights as Stockholders.  Subject to Section 8.4, upon issuance of Restricted
Stock, the Holder shall have, unless otherwise provided by the Administrator,
all the rights of a stockholder with respect to said shares, subject to the
restrictions in the applicable Program or in each individual Award Agreement,
including the right to receive all dividends and other distributions paid or
made with respect to the shares; provided, however, that, in the sole discretion
of the Administrator, any extraordinary distributions with respect to the Shares
shall be subject to the restrictions set forth in Section 8.3.

8.3 Restrictions.  All shares of Restricted Stock (including any shares received
by Holders thereof with respect to shares of Restricted Stock as a result of
stock dividends, stock splits or any other form of recapitalization) shall, in
the terms of the applicable Program or in each individual Award Agreement, be
subject to such restrictions and vesting requirements as the Administrator shall
provide.  Such restrictions may include, without limitation, restrictions
concerning voting rights and transferability and such restrictions may lapse
separately or in combination at such times and pursuant to such circumstances or
based on such criteria as selected by the Administrator, including, without
limitation, criteria based on the Holder’s duration of employment, directorship
or consultancy with the Company, the Performance Criteria, Company performance,
individual performance or other criteria selected by the Administrator.  By
action taken after the Restricted Stock is issued, the Administrator may, on
such terms and conditions as it may determine to be appropriate, accelerate the
vesting of such Restricted Stock by removing any or all of the restrictions
imposed by the terms of the Program or the Award Agreement.  Restricted Stock
may not be sold or encumbered until all restrictions are terminated or expire.

8.4 Repurchase or Forfeiture of Restricted Stock.  Except as otherwise
determined by the Administrator at the time of the grant of the Award or
thereafter, if no price was paid by the Holder for the Restricted Stock, upon a
Termination of Service during the applicable restriction period, the Holder’s
rights in unvested Restricted Stock then subject to restrictions shall lapse,
and such Restricted Stock shall be surrendered to the Company and cancelled
without consideration.  If a price was paid by the Holder for the Restricted
Stock, upon a Termination of Service during the applicable restriction period,
the Company shall have the right to repurchase from the Holder the unvested
Restricted Stock then subject to restrictions at a cash price per share equal to
the price paid by the Holder for such Restricted Stock or such other amount as
may be specified in the Program or the Award Agreement.  Notwithstanding the
foregoing, the Administrator in its sole discretion may provide that in the
event of certain events, including a Change in Control, the Holder’s death,
retirement or disability or any other specified Termination of Service or any
other event, the

10.

--------------------------------------------------------------------------------

 

Holder’s rights in unvested Restricted Stock shall not lapse, such Restricted
Stock shall vest and, if applicable, the Company shall not have a right of
repurchase.

8.5 Certificates for Restricted Stock.  Restricted Stock granted pursuant to the
Plan may be evidenced in such manner as the Administrator shall
determine.  Certificates or book entries evidencing shares of Restricted Stock
must include an appropriate legend referring to the terms, conditions, and
restrictions applicable to such Restricted Stock.  The Company may, in it sole
discretion, (a) retain physical possession of any stock certificate evidencing
shares of Restricted Stock until the restrictions thereon shall have lapsed
and/or (b) require that the stock certificates evidencing shares of Restricted
Stock be held in custody by a designated escrow agent (which may but need not be
the Company) until the restrictions thereon shall have lapsed, and that the
Holder deliver a stock power, endorsed in blank, relating to such Restricted
Stock.

8.6 Section 83(b) Election.  If a Holder makes an election under Section 83(b)
of the Code to be taxed with respect to the Restricted Stock as of the date of
transfer of the Restricted Stock rather than as of the date or dates upon which
the Holder would otherwise be taxable under Section 83(a) of the Code, the
Holder shall be required to deliver a copy of such election to the Company
promptly after filing such election with the Internal Revenue Service.

ARTICLE 9

AWARD OF RESTRICTED STOCK UNITS

9.1 Grant of Restricted Stock Units.  The Administrator is authorized to grant
Awards of Restricted Stock Units to any Eligible Individual selected by the
Administrator in such amounts and subject to such terms and conditions as
determined by the Administrator.

9.2 Term.  Except as otherwise provided herein, the term of a Restricted Stock
Unit award shall be set by the Administrator in its sole discretion.

9.3 Purchase Price.  The Administrator shall specify the purchase price, if any,
to be paid by the Holder to the Company with respect to any Restricted Stock
Unit award; provided, however, that value of the consideration shall not be less
than the par value of a Share, unless otherwise permitted by applicable law.

9.4 Vesting of Restricted Stock Units.  At the time of grant, the Administrator
shall specify the date or dates on which the Restricted Stock Units shall become
fully vested and nonforfeitable, and may specify such conditions to vesting as
it deems appropriate, including, without limitation, vesting based upon the
Holder’s duration of service to the Company or any Affiliate, one or more
Performance Criteria, Company performance, individual performance or other
specific criteria, in each case on a specified date or dates or over any period
or periods, as determined by the Administrator.

9.5 Maturity and Payment.  At the time of grant, the Administrator shall specify
the maturity date applicable to each grant of Restricted Stock Units which shall
be no earlier than the vesting date or dates of the Award and may be determined
at the election of the Holder (if permitted by the applicable Award Agreement);
provided that, except as otherwise determined by the Administrator, set forth in
any applicable Award Agreement, and subject to compliance with Section 409A of
the Code, in no event shall the maturity date relating to each Restricted Stock
Unit occur following the later of (a) the 15th day of the third month following
the end of calendar year in which the Restricted Stock Unit vests; or (b) the
15th day of the third month following the end of the Company’s fiscal year in
which the Restricted Stock Unit vests.  On the maturity date, the Company shall,
subject to Section 12.4(e), transfer to the Holder one unrestricted, fully
transferable share of Common Stock for each Restricted Stock Unit scheduled to
be paid out on such date and not previously forfeited, or in the sole discretion
of the Administrator, an amount in cash equal to the Fair Market Value of such
shares on the maturity date or a combination of cash and Common Stock as
determined by the Administrator.

9.6 Payment upon Termination of Service.  An Award of Restricted Stock Units
shall only be payable while the Holder is an Employee, a Consultant or a member
of the Board, as applicable; provided, however, that the Administrator, in its
sole and absolute discretion may provide (in an Award Agreement or otherwise)
that a Restricted Stock Unit award may be paid subsequent to a Termination of
Service in certain events, including a Change in Control, the Holder’s death,
retirement or disability or any other specified Termination of Service.

9.7 No Rights as a Stockholder.  Unless otherwise determined by the
Administrator, a Holder who is awarded Restricted Stock Units shall possess no
incidents of ownership with respect to the Shares represented by such Restricted
Stock Units, unless and until the same are transferred to the Holder pursuant to
the terms of this Plan and the Award Agreement.

11.

--------------------------------------------------------------------------------

 

9.8 Dividend Equivalents.  Subject to Section 10.2, the Administrator may, in
its sole discretion, provide that Dividend Equivalents shall be earned by a
Holder of Restricted Stock Units based on dividends declared on the Common
Stock, to be credited as of dividend payment dates during the period between the
date an Award of Restricted Stock Units is granted to a Holder and the maturity
date of such Award.

ARTICLE 10

AWARD OF PERFORMANCE AWARDS, DIVIDEND EQUIVALENTS, STOCK

PAYMENTS, DEFERRED STOCK, DEFERRED STOCK UNITS

10.1 Performance Awards.

(a) The Administrator is authorized to grant Performance Awards, including
Awards of Performance Stock Units, to any Eligible Individual and to determine
whether such Performance Awards shall be Performance-Based Compensation.  The
value of Performance Awards, including Performance Stock Units, may be linked to
any one or more of the Performance Criteria or other specific criteria
determined by the Administrator, in each case on a specified date or dates or
over any period or periods determined by the Administrator.  Performance Awards,
including Performance Stock Unit awards may be paid in cash, Shares, or a
combination of cash and Shares, as determined by the Administrator.

(b) Without limiting Section 10.1(a), the Administrator may grant Performance
Awards to any Eligible Individual in the form of a cash bonus payable upon the
attainment of objective Performance Goals, or such other criteria, whether or
not objective, which are established by the Administrator, in each case on a
specified date or dates or over any period or periods determined by the
Administrator.  Any such bonuses paid to a Holder which are intended to be
Performance-Based Compensation shall be based upon objectively determinable
bonus formulas established in accordance with the provisions of Article 5.

10.2 Dividend Equivalents.

(a) Dividend Equivalents may be granted by the Administrator based on dividends
declared on the Common Stock, to be credited as of dividend payment dates during
the period between the date an Award is granted to a Holder and the date such
Award vests, is exercised, is distributed or expires, as determined by the
Administrator.  Such Dividend Equivalents shall be converted to cash or
additional shares of Common Stock by such formula and at such time and subject
to such limitations as may be determined by the Administrator.

(b) Notwithstanding the foregoing, no Dividend Equivalents shall be payable with
respect to Options or Stock Appreciation Rights.

10.3 Stock Payments.  The Administrator is authorized to make Stock Payments to
any Eligible Individual.  The number or value of shares of any Stock Payment
shall be determined by the Administrator and may be based upon one or more
Performance Criteria or any other specific criteria, including service to the
Company or any Affiliate, determined by the Administrator.  Shares underlying a
Stock Payment which is subject to a vesting schedule or other conditions or
criteria set by the Administrator will not be issued until those conditions have
been satisfied.  Unless otherwise provided by the Administrator, a Holder of a
Stock Payment shall have no rights as a Company stockholder with respect to such
Stock Payment until such time as the Stock Payment has vested and the Shares
underlying the Award have been issued to the Holder.  Stock Payments may, but
are not required to, be made in lieu of base salary, bonus, fees or other cash
compensation otherwise payable to such Eligible Individual.

10.4 Deferred Stock.  The Administrator is authorized to grant Deferred Stock to
any Eligible Individual.  The number of shares of Deferred Stock shall be
determined by the Administrator and may (but is not required to) be based on one
or more Performance Criteria or other specific criteria, including service to
the Company or any Affiliate, as the Administrator determines, in each case on a
specified date or dates or over any period or periods determined by the
Administrator.  Shares underlying a Deferred Stock award which is subject to a
vesting schedule or other conditions or criteria set by the Administrator will
be issued on the vesting date(s) or date(s) that those conditions and criteria
have been satisfied, as applicable.  Unless otherwise provided by the
Administrator, a Holder of Deferred Stock shall have no rights as a Company
stockholder with respect to such Deferred Stock until such time as the Award has
vested and any other applicable conditions and/or criteria have been satisfied
and the Shares underlying the Award have been issued to the Holder.

10.5 Deferred Stock Units.  The Administrator is authorized to grant Deferred
Stock Units to any Eligible Individual.  The number of Deferred Stock Units
shall be determined by the Administrator and may (but is not required to) be
based on one or more Performance Criteria or other specific criteria, including
service to the Company or any Affiliate, as the Administrator determines, in
each case on a specified date or dates or over any period or periods determined
by the Administrator.  Each Deferred Stock Unit shall entitle the Holder thereof
to receive one share of Common Stock on the date the Deferred Stock Unit becomes
vested or upon a

12.

--------------------------------------------------------------------------------

 

specified settlement date thereafter (which settlement date may (but is not
required to) be the date of the Holder’s Termination of Service).  Shares
underlying a Deferred Stock Unit award which is subject to a vesting schedule or
other conditions or criteria set by the Administrator will not be issued until
on or following the date that those conditions and criteria have been
satisfied.  Unless otherwise provided by the Administrator, a Holder of Deferred
Stock Units shall have no rights as a Company stockholder with respect to such
Deferred Stock Units until such time as the Award has vested and any other
applicable conditions and/or criteria have been satisfied and the Shares
underlying the Award have been issued to the Holder.

10.6 Term.  The term of a Performance Award, Dividend Equivalent award, Stock
Payment award, Deferred Stock award and/or Deferred Stock Unit award shall be
set by the Administrator in its sole discretion.

10.7 Purchase Price.  The Administrator may establish the purchase price of a
Performance Award, shares distributed as a Stock Payment award, shares of
Deferred Stock or shares distributed pursuant to a Deferred Stock Unit award;
provided, however, that value of the consideration shall not be less than the
par value of a Share, unless otherwise permitted by applicable law.

10.8 Termination of Service.  A Performance Award, Stock Payment award, Dividend
Equivalent award, Deferred Stock award and/or Deferred Stock Unit award is
distributable only while the Holder is an Employee, Director or Consultant, as
applicable.  The Administrator, however, in its sole discretion may provide that
the Performance Award, Dividend Equivalent award, Stock Payment award, Deferred
Stock award and/or Deferred Stock Unit award may be distributed subsequent to a
Termination of Service in certain events, including a Change in Control, the
Holder’s death, retirement or disability or any other specified Termination of
Service.

ARTICLE 11

AWARD OF STOCK APPRECIATION RIGHTS

11.1 Grant of Stock Appreciation Rights.

(a) The Administrator is authorized to grant Stock Appreciation Rights to
Eligible Individuals from time to time, in its sole discretion, on such terms
and conditions as it may determine consistent with the Plan.

(b) A Stock Appreciation Right shall entitle the Holder (or other person
entitled to exercise the Stock Appreciation Right pursuant to the Plan) to
exercise all or a specified portion of the Stock Appreciation Right (to the
extent then exercisable pursuant to its terms) and to receive from the Company
an amount determined by multiplying the difference obtained by subtracting the
exercise price per share of the Stock Appreciation Right from the Fair Market
Value on the date of exercise of the Stock Appreciation Right by the number of
Shares with respect to which the Stock Appreciation Right shall have been
exercised, subject to any limitations the Administrator may impose.  Except as
described in (c) below or in Section 14.2, the exercise price per Share subject
to each Stock Appreciation Right shall be set by the Administrator, but shall
not be less than 100% of the Fair Market Value on the date the Stock
Appreciation Right is granted.

(c) Notwithstanding the foregoing provisions of Section 11.1(b) to the contrary,
in the case of an Stock Appreciation Right that is a Substitute Award, the price
per share of the shares subject to such Stock Appreciation Right may be less
than 100% of the Fair Market Value per share on the date of grant; provided that
the excess of: (i) the aggregate Fair Market Value (as of the date such
Substitute Award is granted) of the shares subject to the Substitute Award, over
(ii) the aggregate exercise price thereof does not exceed the excess of: (x) the
aggregate fair market value (as of the time immediately preceding the
transaction giving rise to the Substitute Award, such fair market value to be
determined by the Administrator) of the shares of the predecessor entity that
were subject to the grant assumed or substituted for by the Company, over (y)
the aggregate exercise price of such shares.

11.2 Stock Appreciation Right Vesting.

(a) The period during which the right to exercise, in whole or in part, a Stock
Appreciation Right vests in the Holder shall be set by the Administrator and the
Administrator may determine that a Stock Appreciation Right may not be exercised
in whole or in part for a specified period after it is granted.  Such vesting
may be based on service with the Company or any Affiliate, or any other criteria
selected by the Administrator.  At any time after grant of a Stock Appreciation
Right, the Administrator may, in its sole discretion and subject to whatever
terms and conditions it selects, accelerate the period during which a Stock
Appreciation Right vests.

(b) No portion of a Stock Appreciation Right which is unexercisable at
Termination of Service shall thereafter become exercisable, except as may be
otherwise provided by the Administrator either in the applicable Program or
Award Agreement or by action of the Administrator following the grant of the
Stock Appreciation Right.

13.

--------------------------------------------------------------------------------

 

11.3 Manner of Exercise.  All or a portion of an exercisable Stock Appreciation
Right shall be deemed exercised upon delivery of all of the following to the
stock administrator of the Company, or such other person or entity designated by
the Administrator, or his, her or its office, as applicable:

(a) A written or electronic notice complying with the applicable rules
established by the Administrator stating that the Stock Appreciation Right, or a
portion thereof, is exercised.  The notice shall be signed by the Holder or
other person then entitled to exercise the Stock Appreciation Right or such
portion of the Stock Appreciation Right;

(b) Such representations and documents as the Administrator, in its sole
discretion, deems necessary or advisable to effect compliance with all
applicable provisions of the Securities Act and any other federal, state or
foreign securities laws or regulations.  The Administrator may, in its sole
discretion, also take whatever additional actions it deems appropriate to effect
such compliance; and

(c) In the event that the Stock Appreciation Right shall be exercised pursuant
to this Section 11.3 by any person or persons other than the Holder, appropriate
proof of the right of such person or persons to exercise the Stock Appreciation
Right.

11.4 Stock Appreciation Right Term.  The term of each Stock Appreciation Right
(the “Stock Appreciation Right Term”) shall be set by the Administrator in its
sole discretion; provided, however, that the term shall not be more than ten
(10) years from the date the Stock Appreciation Right is granted.  The
Administrator shall determine the time period, including the time period
following a Termination of Service, during which the Holder has the right to
exercise the vested Stock Appreciation Rights, which time period may not extend
beyond the expiration date of the Stock Appreciation Right Term.  Except as
limited by the requirements of Section 409A of the Code and regulations and
rulings thereunder, the Administrator may extend the Stock Appreciation Right
Term of any outstanding Stock Appreciation Right, may extend the time period
during which vested Stock Appreciation Rights may be exercised following any
Termination of Service of the Holder, and may amend any other term or condition
of such Stock Appreciation Right relating to such a Termination of Service.

11.5 Payment.  Payment of the amounts payable with respect to Stock Appreciation
Rights pursuant to this Article 11 shall be in cash, Shares (based on its Fair
Market Value as of the date the Stock Appreciation Right is exercised), or a
combination of both, as determined by the Administrator.

ARTICLE 12

ADDITIONAL TERMS OF AWARDS

12.1 Payment.  The Administrator shall determine the methods by which payments
by any Holder with respect to any Awards granted under the Plan shall be made,
including, without limitation: (a) cash or check, (b) Shares (including, in the
case of payment of the exercise price of an Award, Shares issuable pursuant to
the exercise of the Award) or Shares held for such period of time as may be
required by the Administrator in order to avoid adverse accounting consequences,
in each case, having a Fair Market Value on the date of delivery equal to the
aggregate payments required, (c) delivery of a written or electronic notice that
the Holder has placed a market sell order with a broker with respect to Shares
then issuable upon exercise or vesting of an Award, and that the broker has been
directed to pay a sufficient portion of the net proceeds of the sale to the
Company in satisfaction of the aggregate payments required; provided that
payment of such proceeds is then made to the Company upon settlement of such
sale, or (d) other form of legal consideration acceptable to the
Administrator.  The Administrator shall also determine the methods by which
Shares shall be delivered or deemed to be delivered to Holders.  Notwithstanding
any other provision of the Plan to the contrary, no Holder who is a Director or
an “executive officer” of the Company within the meaning of Section 13(k) of the
Exchange Act shall be permitted to make payment with respect to any Awards
granted under the Plan, or continue any extension of credit with respect to such
payment, with a loan from the Company or a loan arranged by the Company in
violation of Section 13(k) of the Exchange Act.

12.2 Tax Withholding.  The Company or any Affiliate shall have the authority and
the right to deduct or withhold, or require a Holder to remit to the Company, an
amount sufficient to satisfy federal, state, local and foreign taxes (including
the Holder’s FICA or employment tax obligation) required by law to be withheld
with respect to any taxable event concerning a Holder arising as a result of the
Plan.  The Administrator may in its sole discretion and in satisfaction of the
foregoing requirement allow a Holder to elect to have the Company withhold
Shares otherwise issuable under an Award (or allow the surrender of
Shares).  The number of Shares which may be so withheld or surrendered shall be
limited to the number of shares which have a Fair Market Value on the date of
withholding or repurchase equal to the aggregate amount of such liabilities
based on the minimum statutory withholding rates for federal, state, local and
foreign income tax and payroll tax purposes that are applicable to such
supplemental taxable income.  The Administrator shall determine the fair market
value of the Shares, consistent with applicable provisions of the Code, for tax
withholding obligations due in connection with a broker-assisted cashless Option
or Stock Appreciation Right exercise involving the sale of shares to pay the
Option or Stock Appreciation Right exercise price or any tax withholding
obligation.

14.

--------------------------------------------------------------------------------

 

12.3 Transferability of Awards.

(a) Except as otherwise provided in Section 12.3(b):

(i) No Award under the Plan may be sold, pledged, assigned or transferred in any
manner other than by will or the laws of descent and distribution or, subject to
the consent of the Administrator, pursuant to a DRO, unless and until such Award
has been exercised, or the shares underlying such Award have been issued, and
all restrictions applicable to such shares have lapsed;

(ii) No Award or interest or right therein shall be liable for the debts,
contracts or engagements of the Holder or his successors in interest or shall be
subject to disposition by transfer, alienation, anticipation, pledge,
hypothecation, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect, except to the extent that such disposition is permitted
by the preceding sentence; and

(iii) During the lifetime of the Holder, only the Holder may exercise an Award
(or any portion thereof) granted to him under the Plan, unless it has been
disposed of pursuant to a DRO; after the death of the Holder, any exercisable
portion of an Award may, prior to the time when such portion becomes
unexercisable under the Plan or the applicable Program or Award Agreement, be
exercised by his personal representative or by any person empowered to do so
under the deceased Holder’s will or under the then applicable laws of descent
and distribution.

(b) Notwithstanding Section 12.3(a), the Administrator, in its sole discretion,
may determine to permit a Holder to transfer an Award other than an Incentive
Stock Option to any one or more Permitted Transferees, subject to the following
terms and conditions: (i) an Award transferred to a Permitted Transferee shall
not be assignable or transferable by the Permitted Transferee other than by will
or the laws of descent and distribution; (ii) an Award transferred to a
Permitted Transferee shall continue to be subject to all the terms and
conditions of the Award as applicable to the original Holder (other than the
ability to further transfer the Award); and (iii) the Holder and the Permitted
Transferee shall execute any and all documents requested by the Administrator,
including, without limitation documents to (A) confirm the status of the
transferee as a Permitted Transferee, (B) satisfy any requirements for an
exemption for the transfer under applicable federal, state and foreign
securities laws and (C) evidence the transfer.

(c) Notwithstanding Section 12.3(a), a Holder may, in the manner determined by
the Administrator, designate a beneficiary to exercise the rights of the Holder
and to receive any distribution with respect to any Award upon the Holder’s
death.  A beneficiary, legal guardian, legal representative, or other person
claiming any rights pursuant to the Plan is subject to all terms and conditions
of the Plan and any Program or Award Agreement applicable to the Holder, except
to the extent the Plan, the Program and the Award Agreement otherwise provide,
and to any additional restrictions deemed necessary or appropriate by the
Administrator.  If the Holder is married and resides in a community property
state, a designation of a person other than the Holder’s spouse as his or her
beneficiary with respect to more than 50% of the Holder’s interest in the Award
shall not be effective without the prior written or electronic consent of the
Holder’s spouse.  If no beneficiary has been designated or survives the Holder,
payment shall be made to the person entitled thereto pursuant to the Holder’s
will or the laws of descent and distribution.  Subject to the foregoing, a
beneficiary designation may be changed or revoked by a Holder at any time;
provided that the change or revocation is filed with the Administrator prior to
the Holder’s death.

12.4 Conditions to Issuance of Shares.

(a) Notwithstanding anything herein to the contrary, the Company shall not be
required to issue or deliver any certificates or make any book entries
evidencing Shares pursuant to the exercise of any Award, unless and until the
Board or the Committee has determined, with advice of counsel, that the issuance
of such shares is in compliance with all applicable laws, regulations of
governmental authorities and, if applicable, the requirements of any exchange on
which the Shares are listed or traded, and the Shares are covered by an
effective registration statement or applicable exemption from registration.  In
addition to the terms and conditions provided herein, the Board or the Committee
may require that a Holder make such reasonable covenants, agreements, and
representations as the Board or the Committee, in its discretion, deems
advisable in order to comply with any such laws, regulations, or requirements.

(b) All Share certificates delivered pursuant to the Plan and all shares issued
pursuant to book entry procedures are subject to any stop-transfer orders and
other restrictions as the Administrator deems necessary or advisable to comply
with federal, state, or foreign securities or other laws, rules and regulations
and the rules of any securities exchange or automated quotation system on which
the Shares are listed, quoted, or traded.  The Administrator may place legends
on any Share certificate or book entry to reference restrictions applicable to
the Shares.

(c) The Administrator shall have the right to require any Holder to comply with
any timing or other restrictions with respect to the settlement, distribution or
exercise of any Award, including a window-period limitation, as may be imposed
in the sole discretion of the Administrator.

15.

--------------------------------------------------------------------------------

 

(d) No fractional Shares shall be issued and the Administrator shall determine,
in its sole discretion, whether cash shall be given in lieu of fractional shares
or whether such fractional shares shall be eliminated by rounding down.

(e) Notwithstanding any other provision of the Plan, unless otherwise determined
by the Administrator or required by any applicable law, rule or regulation, the
Company shall not deliver to any Holder certificates evidencing Shares issued in
connection with any Award and instead such Shares shall be recorded in the books
of the Company (or, as applicable, its transfer agent or stock plan
administrator).

12.5 Forfeiture and Claw-Back Provisions.  Pursuant to its general authority to
determine the terms and conditions applicable to Awards under the Plan, the
Administrator shall have the right to provide, in an Award Agreement or
otherwise, or to require a Holder to agree by separate written or electronic
instrument, that:

(a) (i) Any proceeds, gains or other economic benefit actually or constructively
received by the Holder upon any receipt or exercise of the Award, or upon the
receipt or resale of any Shares underlying the Award, must be paid to the
Company, and (ii) the Award shall terminate and any unexercised portion of the
Award (whether or not vested) shall be forfeited, if (x) a Termination of
Service occurs prior to a specified date, or within a specified time period
following receipt or exercise of the Award, or (y) the Holder at any time, or
during a specified time period, engages in any activity in competition with the
Company, or which is inimical, contrary or harmful to the interests of the
Company, as further defined by the Administrator or (z) the Holder incurs a
Termination of Service for “cause” (as such term is defined in the sole
discretion of the Administrator, or as set forth in a written agreement relating
to such Award between the Company and the Holder); and

(b) All Awards (including any proceeds, gains or other economic benefit actually
or constructively received by the Holder upon any receipt or exercise of any
Award or upon the receipt or resale of any Shares underlying the Award) shall be
subject to the provisions of any claw-back policy implemented by the Company,
including, without limitation, any claw-back policy adopted to comply with the
requirements of the Dodd-Frank Wall Street Reform and Consumer Protection Act
and any rules or regulations promulgated thereunder, to the extent set forth in
such claw-back policy and/or in the applicable Award Agreement.

12.6 Repricing.  Subject to Section 14.2, the Administrator shall have the
authority, without the approval of the stockholders of the Company, to amend any
outstanding award, in whole or in part, to increase or reduce the price per
share or to cancel and replace an Award, in whole or in part, with a cash
payment or the grant of an Award having a price per share that is less than,
greater than or equal to the price per share of the original Award.

ARTICLE 13

ADMINISTRATION

13.1 Administrator.  The Committee (or another committee or a subcommittee of
the Board assuming the functions of the Committee under the Plan) shall
administer the Plan (except as otherwise permitted herein) and, unless otherwise
determined by the Board, shall consist solely of two or more Non-Employee
Directors appointed by and holding office at the pleasure of the Board, each of
whom is intended to qualify as both a “non-employee director” as defined by Rule
16b-3 of the Exchange Act or any successor rule, an “outside director” for
purposes of Section 162(m) of the Code and an “independent director” under the
rules of any securities exchange or automated quotation system on which the
Shares are listed, quoted or traded; provided that any action taken by the
Committee shall be valid and effective, whether or not members of the Committee
at the time of such action are later determined not to have satisfied the
requirements for membership set forth in this Section 13.l or otherwise provided
in any charter of the Committee.  Except as may otherwise be provided in any
charter of the Committee, appointment of Committee members shall be effective
upon acceptance of appointment.  Committee members may resign at any time by
delivering written or electronic notice to the Board.  Vacancies in the
Committee may only be filled by the Board.  Notwithstanding the foregoing, (a)
the full Board, acting by a majority of its members in office, shall conduct the
general administration of the Plan with respect to Awards granted to
Non-Employee Directors and, with respect to such Awards, the terms
“Administrator” and “Committee” as used in the Plan shall be deemed to refer to
the Board and (b) the Board or Committee may delegate its authority hereunder to
the extent permitted by Section 13.6.

13.2 Duties and Powers of Committee.  It shall be the duty of the Committee to
conduct the general administration of the Plan in accordance with its
provisions.  The Committee shall have the power to interpret the Plan, the
Program and the Award Agreement, and to adopt such rules for the administration,
interpretation and application of the Plan as are not inconsistent therewith, to
interpret, amend or revoke any such rules and to amend any Program or Award
Agreement; provided that the rights or obligations of the Holder of the Award
that is the subject of any such Program or Award Agreement are not affected
materially and adversely by such amendment, unless the consent of the Holder is
obtained or such amendment is otherwise permitted under Section 14.10.  Any such
grant or award under the Plan need not be the same with respect to each
Holder.  Any such interpretations and rules with respect to Incentive Stock
Options shall be consistent with the provisions of Section 422 of the Code.  In
its sole discretion, the Board may at any time and from time to time exercise
any and all rights and duties of the Committee under the Plan except with
respect to matters

16.

--------------------------------------------------------------------------------

 

which under Rule 16b-3 under the Exchange Act or any successor rule, or Section
162(m) of the Code, or any regulations or rules issued thereunder, or the rules
of any securities exchange or automated quotation system on which the Shares are
listed, quoted or traded are required to be determined in the sole discretion of
the Committee.

13.3 Action by the Committee.  Unless otherwise established by the Board or in
any charter of the Committee, a majority of the Committee shall constitute a
quorum and the acts of a majority of the members present at any meeting at which
a quorum is present, and acts approved in writing by all members of the
Committee in lieu of a meeting, shall be deemed the acts of the Committee.  Each
member of the Committee is entitled to, in good faith, rely or act upon any
report or other information furnished to that member by any officer or other
employee of the Company or any Affiliate, the Company’s independent certified
public accountants, or any executive compensation consultant or other
professional retained by the Company to assist in the administration of the
Plan.

13.4 Authority of Administrator.  Subject to the Company’s Bylaws, the
Committee’s Charter and any specific designation in the Plan, the Administrator
has the exclusive power, authority and sole discretion to:

(a) Designate Eligible Individuals to receive Awards;

(b) Determine the type or types of Awards to be granted to each Eligible
Individual;

(c) Determine the number of Awards to be granted and the number of Shares to
which an Award will relate;

(d) Determine the terms and conditions of any Award granted pursuant to the
Plan, including, but not limited to, the exercise price, grant price, or
purchase price, any performance criteria, any restrictions or limitations on the
Award, any schedule for vesting, lapse of forfeiture restrictions or
restrictions on the exercisability of an Award, and accelerations or waivers
thereof, and any provisions related to non-competition and recapture of gain on
an Award, based in each case on such considerations as the Administrator in its
sole discretion determines;

(e) Determine whether, to what extent, and pursuant to what circumstances an
Award may be settled in, or the exercise price of an Award may be paid in cash,
Shares, other Awards, or other property, or an Award may be canceled, forfeited,
or surrendered;

(f) Prescribe the form of each Award Agreement, which need not be identical for
each Holder;

(g) Decide all other matters that must be determined in connection with an
Award;

(h) Establish, adopt, or revise any rules and regulations as it may deem
necessary or advisable to administer the Plan;

(i) Interpret the terms of, and any matter arising pursuant to, the Plan, any
Program or any Award Agreement;

(j) Make all other decisions and determinations that may be required pursuant to
the Plan or as the Administrator deems necessary or advisable to administer the
Plan; and

(k) Accelerate wholly or partially the vesting or lapse of restrictions of any
Award or portion thereof at any time after the grant of an Award, subject to
whatever terms and conditions it selects and Section 14.2(d).

13.5 Decisions Binding.  The Administrator’s interpretation of the Plan, any
Awards granted pursuant to the Plan, any Program, any Award Agreement and all
decisions and determinations by the Administrator with respect to the Plan are
final, binding, and conclusive on all parties.

13.6 Delegation of Authority.  To the extent permitted by applicable law or the
rules of any securities exchange or automated quotation system on which the
Shares are listed, quoted or traded, the Board or Committee may from time to
time delegate to a committee of one or more members of the Board or one or more
officers of the Company the authority to grant or amend Awards or to take other
administrative actions pursuant to Article 13; provided, however, that in no
event shall an officer of the Company be delegated the authority to grant awards
to, or amend awards held by, the following individuals: (a) individuals who are
subject to Section 16 of the Exchange Act, (b) Covered Employees, or (c)
officers of the Company (or Directors) to whom authority to grant or amend
Awards has been delegated hereunder; provided, further, that any delegation of
administrative authority shall only be permitted to the extent it is permissible
under Section 162(m) of the Code and applicable securities laws or the rules of
any securities exchange or automated quotation system on which the Shares are
listed, quoted or traded.  Any delegation hereunder shall be subject to the
restrictions and limits that the Board or Committee specifies at the time of
such delegation, and the Board may at any time rescind the authority so
delegated or appoint a new delegatee.  At all times, the delegatee appointed
under this Section 13.6 shall serve in such capacity at the pleasure of the
Board and the Committee.

17.

--------------------------------------------------------------------------------

 

ARTICLE 14

MISCELLANEOUS PROVISIONS

14.1 Amendment, Suspension or Termination of the Plan.  Except as otherwise
provided in this Section 14.1, the Plan may be wholly or partially amended or
otherwise modified, suspended or terminated at any time or from time to time by
the Board or the Committee.  However, without approval of the Company’s
stockholders given within twelve (12) months before or after the action by the
Administrator, no action of the Administrator may, except as provided in Section
14.2, increase the limits imposed in Section 3.1 on the maximum number of shares
which may be issued under the Plan.  Except as provided in Section 14.10, no
amendment, suspension or termination of the Plan shall, without the consent of
the Holder, materially and adversely affect any rights or obligations under any
Award theretofore granted or awarded, unless the Award itself otherwise
expressly so provides.  No Awards may be granted or awarded during any period of
suspension or after termination of the Plan, and in no event may any Award be
granted under the Plan after the tenth (10 th ) anniversary of the Effective
Date.

14.2 Changes in Common Stock or Assets of the Company, Acquisition or
Liquidation of the Company and Other Corporate Events.

(a) In the event of any stock dividend, stock split, combination or exchange of
shares, merger, consolidation or other distribution (other than normal cash
dividends) of Company assets to stockholders, or any other change affecting the
shares of the Company’s stock or the share price of the Company’s stock other
than an Equity Restructuring, the Administrator may make equitable adjustments,
if any, to reflect such change with respect to (i) the aggregate number and kind
of shares that may be issued under the Plan (including, but not limited to,
adjustments of the limitations in Section 3.1 on the maximum number and kind of
shares which may be issued under the Plan, and adjustments of the Award Limit);
(ii) the number and kind of shares of Common Stock (or other securities or
property) subject to outstanding Awards; (iii) the number and kind of shares of
Common Stock (or other securities or property) for which automatic grants are
subsequently to be made to new and continuing Non-Employee Directors pursuant to
Section 4.6; (iv) the terms and conditions of any outstanding Awards (including,
without limitation, any applicable performance targets or criteria with respect
thereto); and (v) the grant or exercise price per share for any outstanding
Awards under the Plan.  Any adjustment affecting an Award intended as
Performance-Based Compensation shall be made consistent with the requirements of
Section 162(m) of the Code.

(b) In the event of any transaction or event described in Section 14.2(a) or any
unusual or nonrecurring transactions or events affecting the Company, any
Affiliate of the Company, or the financial statements of the Company or any
Affiliate, or of changes in applicable laws, regulations or accounting
principles, the Administrator, in its sole discretion, and on such terms and
conditions as it deems appropriate, either by the terms of the Award or by
action taken prior to the occurrence of such transaction or event and either
automatically or upon the Holder’s request, is hereby authorized to take any one
or more of the following actions whenever the Administrator determines that such
action is appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan or
with respect to any Award under the Plan, to facilitate such transactions or
events or to give effect to such changes in laws, regulations or principles:

(i) To provide for either (A) termination of any such Award in exchange for an
amount of cash, if any, equal to the amount that would have been attained upon
the exercise of such Award or realization of the Holder’s rights (and, for the
avoidance of doubt, if as of the date of the occurrence of the transaction or
event described in this Section 14.2 the Administrator determines in good faith
that no amount would have been attained upon the exercise of such Award or
realization of the Holder’s rights, then such Award may be terminated by the
Company without payment) or (B) the replacement of such Award with other rights
or property selected by the Administrator in its sole discretion having an
aggregate value not exceeding the amount that could have been attained upon the
exercise of such Award or realization of the Holder’s rights had such Award been
currently exercisable or payable or fully vested;

(ii) To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices;

(iii) To make adjustments in the number and type of shares of the Company’s
stock (or other securities or property) subject to outstanding Awards, and in
the number and kind of outstanding Restricted Stock or Deferred Stock and/or in
the terms and conditions of (including the grant or exercise price), and the
criteria included in, outstanding Awards and Awards which may be granted in the
future;

(iv) To provide that such Award shall be exercisable or payable or fully vested
with respect to all shares covered thereby, notwithstanding anything to the
contrary in the Plan or the applicable Program or Award Agreement; and

(v) To provide that the Award cannot vest, be exercised or become payable after
such event.

18.

--------------------------------------------------------------------------------

 

(c) In connection with the occurrence of any Equity Restructuring, and
notwithstanding anything to the contrary in Sections 14.2(a) and 14.2(b):

(i) The number and type of securities subject to each outstanding Award and the
exercise price or grant price thereof, if applicable, shall be equitably
adjusted; and/or

(ii) The Administrator shall make such equitable adjustments, if any, as the
Administrator in its discretion may deem appropriate to reflect such Equity
Restructuring with respect to the aggregate number and kind of shares that may
be issued under the Plan (including, but not limited to, adjustments of the
limitations in Section 3.1 on the maximum number and kind of shares which may be
issued under the Plan, and adjustments of the Award Limit).  The adjustments
provided under this Section 14.2(c) shall be nondiscretionary and shall be final
and binding on the affected Holder and the Company.

(d) If the surviving or successor corporation in a Change in Control refuses to
assume an Award held by a Holder who has not suffered a Termination of Service
as of immediately prior to a Change in Control, or to substitute an equivalent
award for such a Holder that preserves the Award’s vesting schedule and
intrinsic value, the Administrator shall cause (i) such Awards to become fully
vested and exercisable,  and all unvested forfeiture restrictions on such Awards
shall lapse, prior to the consummation of such transaction.  If, pursuant to the
preceding sentence, an outstanding Award becomes fully vested and exercisable in
lieu of assumption or substitution, the Administrator shall notify the Holder,
at least ten business days prior to such Change in Control, that the Award shall
be fully exercisable, contingent upon the occurrence of the Change in Control,
for such period of time determined appropriate by the Administrator, and, unless
otherwise provided by the Administrator, any Awards which remain unexercised at
the closing of the Change in Control that are not assumed by the surviving or
successor corporation shall terminate on the consummation of such Change in
Control.

(e) For the purposes of this Section 14.2, an Award shall be considered assumed
if, following the Change in Control, (i) the Award is subject to a vesting
schedule on terms not less favorable than those in effect prior to the Change in
Control and (ii) the Award confers the right to purchase or receive, for each
share of Common Stock subject to the Award immediately prior to the Change in
Control, the consideration (whether stock, cash, or other securities or
property) received in the Change in Control by holders of Common Stock for each
share held on the effective date of the transaction (and if holders were offered
a choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding shares); provided, however, that if such
consideration received in the Change in Control was not solely common stock of
the successor corporation or its parent, the Administrator may, with the consent
of the successor corporation, provide for the consideration to be received upon
the exercise of the Award, for each share of Common Stock subject to an Award,
to be solely common stock of the successor corporation or its parent equal in
fair market value to the per share consideration received by holders of Common
Stock in the Change in Control.

(f) The Administrator may, in its sole discretion, include such further
provisions and limitations in any Award, agreement or certificate, as it may
deem equitable and in the best interests of the Company that are not
inconsistent with the provisions of the Plan.

(g) With respect to Awards which are granted to Covered Employees and are
intended to qualify as Performance-Based Compensation, no adjustment or action
described in this Section 14.2 or in any other provision of the Plan shall be
authorized to the extent that such adjustment or action would cause such Award
to fail to so qualify as Performance-Based Compensation, unless the
Administrator determines that the Award should not so qualify.  No adjustment or
action described in this Section 14.2 or in any other provision of the Plan
shall be authorized to the extent that such adjustment or action would cause the
Plan to violate Section 422(b)(1) of the Code.  Furthermore, no such adjustment
or action shall be authorized to the extent such adjustment or action would
result in short-swing profits liability under Section 16 or violate the
exemptive conditions of Rule 16b-3 unless the Administrator determines that the
Award is not to comply with such exemptive conditions.

(h) The existence of the Plan, the Program, the Award Agreement and the Awards
granted hereunder shall not affect or restrict in any way the right or power of
the Company or the stockholders of the Company to make or authorize any
adjustment, recapitalization, reorganization or other change in the Company’s
capital structure or its business, any merger or consolidation of the Company,
any issue of stock or of options, warrants or rights to purchase stock or of
bonds, debentures, preferred or prior preference stocks whose rights are
superior to or affect the Common Stock or the rights thereof or which are
convertible into or exchangeable for Common Stock, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.

(i) In the event of any pending stock dividend, stock split, combination or
exchange of shares, merger, consolidation or other distribution (other than
normal cash dividends) of Company assets to stockholders, or any other change
affecting the shares of Common Stock or the share price of the Common Stock
including any Equity Restructuring, for reasons of administrative convenience,
the Company in its sole discretion may refuse to permit the exercise of any
Award during a period of thirty (30) days prior to the consummation of any such
transaction.

14.3 Approval of Plan by Stockholders.  The Plan will be submitted for the
approval of the Company’s stockholders within twelve (12) months after the date
of the Board’s initial adoption of the Plan.  Awards may be granted or awarded
prior to such

19.

--------------------------------------------------------------------------------

 

stockholder approval; provided that such Awards shall not be exercisable, shall
not vest and the restrictions thereon shall not lapse and no shares of Common
Stock shall be issued pursuant thereto prior to the time when the Plan is
approved by the stockholders; and provided, further, that if such approval has
not been obtained at the end of said twelve (12) month period, all Awards
previously granted or awarded under the Plan shall thereupon be canceled and
become null and void.

14.4 No Stockholders Rights.  Except as otherwise provided herein, a Holder
shall have none of the rights of a stockholder with respect to shares of Common
Stock covered by any Award until the Holder becomes the record owner of such
shares of Common Stock.

14.5 Paperless Administration.  In the event that the Company establishes, for
itself or using the services of a third party, an automated system for the
documentation, granting or exercise of Awards, such as a system using an
internet website or interactive voice response, then the paperless
documentation, granting or exercise of Awards by a Holder may be permitted
through the use of such an automated system.

14.6 Effect of Plan upon Other Compensation Plans.  The adoption of the Plan
shall not affect any other compensation or incentive plans in effect for the
Company or any Affiliate.  Nothing in the Plan shall be construed to limit the
right of the Company or any Affiliate: (a) to establish any other forms of
incentives or compensation for Employees, Directors or Consultants of the
Company or any Affiliate, or (b) to grant or assume options or other rights or
awards otherwise than under the Plan in connection with any proper corporate
purpose including without limitation, the grant or assumption of options in
connection with the acquisition by purchase, lease, merger, consolidation or
otherwise, of the business, stock or assets of any corporation, partnership,
limited liability company, firm or association.

14.7 Compliance with Laws.  The Plan, the granting and vesting of Awards under
the Plan and the issuance and delivery of Shares and the payment of money under
the Plan or under Awards granted or awarded hereunder are subject to compliance
with all applicable federal, state, local and foreign laws, rules and
regulations (including but not limited to state, federal and foreign securities
law and margin requirements), the rules of any securities exchange or automated
quotation system on which the Shares are listed, quoted or traded, and to such
approvals by any listing, regulatory or governmental authority as may, in the
opinion of counsel for the Company, be necessary or advisable in connection
therewith.  Any securities delivered under the Plan shall be subject to such
restrictions, and the person acquiring such securities shall, if requested by
the Company, provide such assurances and representations to the Company as the
Company may deem necessary or desirable to assure compliance with all applicable
legal requirements.  To the extent permitted by applicable law, the Plan and
Awards granted or awarded hereunder shall be deemed amended to the extent
necessary to conform to such laws, rules and regulations.

14.8 Titles and Headings, References to Sections of the Code or Exchange
Act.  The titles and headings of the Sections in the Plan are for convenience of
reference only and, in the event of any conflict, the text of the Plan, rather
than such titles or headings, shall control.  References to sections of the Code
or the Exchange Act shall include any amendment or successor thereto.

14.9 Governing Law.  The Plan and any agreements hereunder shall be
administered, interpreted and enforced under the internal laws of the State of
California without regard to conflicts of laws thereof or of any other
jurisdiction.

14.10 Section 409A.  To the extent that the Administrator determines that any
Award granted under the Plan is subject to Section 409A of the Code, the Program
pursuant to which such Award is granted and the Award Agreement evidencing such
Award shall incorporate the terms and conditions required by Section 409A of the
Code.  To the extent applicable, the Plan, the Program and any Award Agreements
shall be interpreted in accordance with Section 409A of the Code and Department
of Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the Effective Date.  Notwithstanding any provision of the Plan to
the contrary, in the event that following the Effective Date the Administrator
determines that any Award may be subject to Section 409A of the Code and related
Department of Treasury guidance (including such Department of Treasury guidance
as may be issued after the Effective Date), the Administrator may adopt such
amendments to the Plan and the applicable Program and Award Agreement or adopt
other policies and procedures (including amendments, policies and procedures
with retroactive effect), or take any other actions, that the Administrator
determines are necessary or appropriate to (a) exempt the Award from Section
409A of the Code and/or preserve the intended tax treatment of the benefits
provided with respect to the Award, or (b) comply with the requirements of
Section 409A of the Code and related Department of Treasury guidance and thereby
avoid the application of any penalty taxes under such Section.

14.11 No Rights to Awards.  No Eligible Individual or other person shall have
any claim to be granted any Award pursuant to the Plan, and neither the Company
nor the Administrator is obligated to treat Eligible Individuals, Holders or any
other persons uniformly.

20.

--------------------------------------------------------------------------------

 

14.12 Unfunded Status of Awards.  The Plan is intended to be an “unfunded” plan
for incentive compensation.  With respect to any payments not yet made to a
Holder pursuant to an Award, nothing contained in the Plan or any Program or
Award Agreement shall give the Holder any rights that are greater than those of
a general creditor of the Company or any Affiliate.

14.13 Indemnification.  To the extent allowable pursuant to applicable law, each
member of the Committee or of the Board shall be indemnified and held harmless
by the Company from any loss, cost, liability, or expense that may be imposed
upon or reasonably incurred by such member in connection with or resulting from
any claim, action, suit, or proceeding to which he or she may be a party or in
which he or she may be involved by reason of any action or failure to act
pursuant to the Plan and against and from any and all amounts paid by him or her
in satisfaction of judgment in such action, suit, or proceeding against him or
her; provided he or she gives the Company an opportunity, at its own expense, to
handle and defend the same before he or she undertakes to handle and defend it
on his or her own behalf.  The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled pursuant to the Company’s Certificate of Incorporation or Bylaws, as a
matter of law, or otherwise, or any power that the Company may have to indemnify
them or hold them harmless.

14.14 Relationship to other Benefits.  No payment pursuant to the Plan shall be
taken into account in determining any benefits under any pension, retirement,
savings, profit sharing, group insurance, welfare or other benefit plan of the
Company or any Affiliate except to the extent otherwise expressly provided in
writing in such other plan or an agreement thereunder.

14.15 Expenses.  The expenses of administering the Plan shall be borne by the
Company and its Affiliates.

* * * * *

I hereby certify that the foregoing Plan was duly adopted by the Board of
Directors of diaDexus, Inc. on April 2, 2012.

* * * * *

I hereby certify that the foregoing Plan was approved by the stockholders of
diaDexus, Inc. on May 17, 2012.

Executed on this 1st day of June, 2012.

 

/s/ Brian E. Ward

Corporate Secretary

 

21.